Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/22, with respect to the rejection(s) of claims 1-4 and 14 under 35 U.S.C. 103 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Taylor (US Patent No. 5,525,029) and Fuchs (GB 2325915). The Examiner acknowledges the amendment of claim 14. Claims 15-20 are newly presented. Office action is non-final to afford applicant the opportunity to respond to new grounds of rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 has been received and considered by the examiner.

Claim Objections
Claim 15 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US Patent No. 5,525,029).
Regarding claim 1, Taylor discloses: a gantry type conveying device (Figure 2), comprising: a beam (element 20) horizontally arranged; a runner (element 80) that runs along the beam (see col. 4, ll. 24-25 and col. 5 ll. 3 where the prior art states that element 80 moves/translates along element 20); an elevator (elements 81/86) that is supported movably in upper-lower direction relatively to the runner (see figure 2 elements 81/86 are supported by element 80 and see also col. 5, ll. 1-10 where the prior art states that the elevator (element 81) is lowered during operations); and a mount (elements 83) that includes an upper horizontal surface (see figures 2 and 4 showing element 83 having multiple upper horizontal surface) and is supported at a lower portion of the elevator (see figure 2 element 83 is supported at a lower portion of elements 81/86) to mount a conveyance object (element 40) on the upper horizontal surface during conveying (see col. 4, ll. 14-17 where the prior art states that elements 83/84 grips the work piece between both elements as best shown in figure 4, thus the conveyance object is mounted on the upper horizontal surface of , the beam being disposed above the mount (see figure 2 the beam (element 20) is disposed above the mount (element 83).
Regarding claim 14, Taylor discloses: the gantry type conveying device according to claim 1, wherein a whole of the conveyance object and the beam are on a same side of the mount vertically (see col. 4, ll. 14-17 where the prior art states that elements 83/84 grips the work piece between both elements, the conveyance object (element 40) will be located on the upper horizontal surface of the mount (element 83) while having the beam (element 20) above the mount. Thus having both the conveyance object and the beam on a same side of the mount vertically).
Regarding claim 15, Taylor discloses: the gantry type conveying device according to claim 1, wherein a whole of the conveyance object and the beam are on a same side of the mount vertically (see col. 4, ll. 14-17 where the prior art states that elements 83/84 grips the work piece between both elements, the conveyance object (element 40) will be located on the upper horizontal surface of the mount (element 83) while having the beam (element 20) above the mount. Thus having both the conveyance object and the beam on a same side of the mount vertically).
Regarding claim 17, Taylor discloses: the gantry type conveying device according to claim 1, wherein the conveyance object is placed on any place on top of the upper horizontal surface (see figure 4 element 40 is being  is placed on any place on top of the upper horizontal surface of element 83).
Regarding claim 18, Taylor discloses: the gantry type conveying device according to claim 1, wherein the upper horizontal surface is unnotched (see figure 2 and 4 showing element 83 upper horizontal surface as a flat surface with no notches).
Claims 1, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchs (GB 2325915).
Regarding claim 1, Fuchs discloses: a gantry type conveying device (Figure 1), comprising: a beam (element 5) horizontally arranged; a runner (element 3) that runs along the beam (see figure 1 the runner (element 3) runs along the beam, via (element 2)); an elevator (see Detail B in the annotated figure below, see also page 2, paragraph 002, ll. 1-10 where the prior states “z axis cone” with a “z axis motor”) that is supported movably in upper-lower direction relatively to the runner (see page 2, paragraph 003, ll. 1-7 where the prior states that the z axis cone is provided and  orientated so that the output shaft of the motor is on the vertical plane and directed towards the floor, thus allowing vertical operations relatively to the runner); and a mount (element 7) that includes an upper horizontal surface (see Detail A in the annotated figure below showing an upper horizontal surface) and is supported at a lower portion of the elevator (see annotated figure below element 7 being supported at a lower portion of the elevator (Detail B), see also see page 2, paragraph 002, ll. 1-7 where the prior states that the cone supports the Z axis motor and element 7) to mount a conveyance object (element 8) on the upper horizontal surface during conveying, the beam being disposed above the mount (see annotated figure below showing element 8 being mounted on the upper horizontal surface (Detail A) during conveying while the beam (element 5) is disposed above and see also see page 2, paragraph 003, ll. 1-7 where the prior states that “the work piece is supported on the underside by a metal plate).

    PNG
    media_image1.png
    699
    843
    media_image1.png
    Greyscale
 
Regarding claim 14, Fuchs discloses: the gantry type conveying device according to claim 1, wherein a whole of the conveyance object and the beam are on a same side of the mount vertically (see annotated figure above showing a whole of the conveyance object (element 8) located on the upper horizontal surface of the mount (element 7) while having the beam (element 5) above the mount. Thus having both the conveyance object and the beam on a same side of the mount vertically).
Regarding claim 15, Fuchs discloses: the gantry type conveying device according to claim 1, wherein a whole of the conveyance object and the beam are on a same side of the mount vertically (see annotated figure above showing a whole of the conveyance object (element 8) located on the upper horizontal surface of the mount (element 7) while having the beam (element 5) above the mount. Thus having both the conveyance object and the beam on a same side of the mount vertically).
Regarding claim 17, Fuchs discloses: the gantry type conveying device according to claim 1, wherein the conveyance object is placed on any place on top of the upper horizontal surface (see figure 1 element 8 is being  is placed on any place on top of the upper horizontal surface of element 7).
Regarding claim 18, Fuchs discloses: the gantry type conveying device according to claim 1, wherein the upper horizontal surface is unnotched (see figure 1 showing element 7 upper horizontal surface as a flat surface with no notches).
Regarding claim 19, Fuchs discloses: the gantry type conveying device according to claim 1, wherein the mount includes a plate shape (see page 002, paragraph 003, ll. 5-6 where the prior art states that the work piece is supported on the underside by a metal “plate”).
Regarding claim 20, Fuchs discloses: the gantry type conveying device according to claim 1, wherein the beam supports the runner continuously at any position along the beam (see figure 2 showing the beam (element 5) supporting the runner (element 3) continuously at any position via element 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US Patent No. 5,525,029).
Regarding claim 2, Taylor discloses: the gantry type conveying device according to claim 1, wherein the mount has a space for mounting a conveyance object (see figure 4 shows element 83 having a space for mounting conveyance object (element 40)), and wherein the mount is supported at the lower portion of the elevator rotatably around a vertical axis (see figure 2 element 83 is supported at a lower portion of elements 81/86 and see also col.5, ll. 10-11 where the prior art states the conveyance object (element 40) can be rotated by element 86, thus allowing the mount is supported at the lower portion of the elevator rotatably around a vertical axis), but appears to be silent that his mount’s space for mounting a plurality of the conveyance objects.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor in order to provide the mount having a space for mounting a plurality of the conveyance objects, since such modification would have involved a mere change in size of a component. Doing so allows multiple conveyance objects to be conveyed at the same time during operations thus increasing the level of production. (See MPEP 2144.04 (IV)).
Regarding claim 16, Taylor discloses all the limitations in the rejection of claim 1, but appears to be silent the gantry type conveying device according to claim 1, wherein the upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor in order to provide the mount upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction, since such modification would have involved a mere change in size of a component. Doing so allows the user to have a mount that is larger than the conveyance object dimensions in order to properly secure the object at all points throughout its surface and avoiding any part of the object from hanging off the mount during operations. (See MPEP 2144.04 (IV)).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (GB 2325915).
Regarding claim 2, Fuchs discloses: the gantry type conveying device according to claim 1, wherein the mount has a space for mounting a plurality of the conveyance objects (see annotated figure below element 7 having a space for mounting conveyance object (element 8)), and wherein the mount is supported at the lower portion of the elevator rotatably around a vertical axis see annotated figure below element 7 being supported at a lower portion of the elevator (Detail B) and see also page 2, paragraph 003, ll. 1-7 where the prior art states that the work piece may be “rotated about the axis”), but appears to be silent that his mount’s space for mounting a plurality of the conveyance objects.

    PNG
    media_image1.png
    699
    843
    media_image1.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor in order to provide the mount having a space for mounting a plurality of the conveyance objects, since such modification would have involved a mere change in size of a component. Doing so allows multiple conveyance objects to be conveyed at the same time during operations thus increasing the level of production. (See MPEP 2144.04 (IV)).
Regarding claim 16, Fuchs discloses all the limitations in the rejection of claim 1, but appears to be silent the gantry type conveying device according to claim 1, wherein the upper horizontal surface is larger than a dimension of the conveyance object entirely in a horizontal direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taylor in order to .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (GB 2325915) in view of Murakami (JP 2004243487).
Regarding claim 3, Fuchs discloses all the limitations stated above in the rejection of claim 1, but appears silent the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance objects on the mount.
Murakami further teaches it was known in the art to have the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner (Figure 3, element 26) that positions the conveyance object on the mount (Page 6, ll. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of the Murakami to provide the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance object on the mount. Doing so allows the user to utilize the positioner to support and prevent the work piece from moving during the conveying process. 
Regarding claim 4, Fuchs discloses all the limitations stated above in the rejection of claim 2, but appears silent the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance objects on the mount.
Murakami further teaches it was known in the art to have the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner (Figure 3, element 26) that positions the conveyance object on the mount (Page 6, ll. 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of the Murakami to provide the gantry type conveying device according to claim 1, wherein the mount is provided with a positioner that positions the conveyance object on the mount. Doing so allows the user to utilize the positioner to support and prevent the work piece from moving during the conveying process. 
Claims 5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (GB 2325915) in view of Schmidt (US Patent No. 7,645,103).
Regarding claim 5, Fuchs discloses all the limitations stated above in the rejection of claim 1, and further discloses that the gantry type conveying device is suitable for industrial processing such as cutting steel (see “Abstract” ll. 1-2), but his industrial processing does not give details regarding a shifting device that delivers the conveyance object between itself and the mount and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view.
Schmidt teaches, it was known in the art to have a shifting device (Figure 1, element 50 see also col. 4, ll. 8-10) that delivers the conveyance object between itself and the mount (Figure 1 element 50 has the capability of moving to and from the mount by the guided rails, elements 45 and 46 see also col. 3, ll. 65-67), and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view (Figure 1 element 50 can be arranged in an orientation where element 50 is capable of moving the conveyance object toward and away from the beam in a plan view).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of Schmidt to incorporate a shifting device that delivers the conveyance object between itself and the mount and moves the conveyance object a direction perpendicular to an extension direction of the beam in a plan view. Doing so allows the shifting device to deliver or receive a work piece from itself and the mount and move the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view, so that the work piece may be machined by the machining center and then delivered to the mount. 
Regarding claim 8, Fuchs modified discloses all the limitations stated above in the rejection of claims 1-2, and further discloses that the gantry type conveying device is suitable for industrial processing such as cutting steel (see “Abstract” ll. 1-2), but his industrial processing does not give details regarding a shifting device that delivers the conveyance object between itself and the mount and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view. 
Schmidt teaches, it was known in the art to have a shifting device (Figure 1, element 50 see also col. 4, ll. 8-10) that delivers the conveyance object between itself and the mount (Figure 1 element 50 has the capability of moving to and from the mount by the guided rails, elements 45 and 46 see also col. 3, ll. 65-67), and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view (Figure 1 element 50 can be arranged in an orientation where element 50 is capable of moving the conveyance object toward and away from the beam in a plan view).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of Schmidt to incorporate a shifting device that delivers the conveyance object between itself and the mount and moves the conveyance object a direction perpendicular to an extension direction of the beam in a plan view. Doing so allows the shifting device to deliver or receive a work piece from itself and the mount and move the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view, so that the work piece may be machined by the machining center and then delivered to the mount. 
Regarding claim 11, Fuchs modified discloses all the limitations stated above in the rejection of claims 1-2 and 8, but appears to be silent wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view and a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.
Schmidt teaches, it was known in the art to have a processing line according to claim 8, wherein the work support device includes a carriage (Figure 4 element 50) movable in the direction perpendicular to the extension direction of the beam in the plan view (Figure 1 element 50 can be arranged in an orientation where element 50 is capable of moving toward and away from the beam in a plan view by the guided rails, elements 45 and 46), and a holder (Figure 4, element 55) that is installed to the carriage and holds the work (col. 4, ll. 5-7), and wherein the holder is installed to the carriage rotatably around an axis (Figure 5, elements 64 and 65 allow the table arrangement to rotate around an axis, see also col. 4, ll. 49-51) that is parallel to the beam (Figure 4 element 55 can be arranged in an orientation which allow the holder to rotate on an axis parallel to the beam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fuchs to incorporate the teachings of Schmidt to introduce a work support device that includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view and a holder that is installed to the carriage and holds the work and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam. Doing so allows the carriage to move towards and away from the beam while also supporting the work via the holder, so that the work piece may be machined by the machining center and then delivered to the mount of the beam to be transferred away. .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (GB 2325915) in view of Geiser (US Patent No. 8,584,559) and Schmidt (US Patent No. 7,645,103).
Regarding claim 6, Fuchs discloses all the limitations stated above in the rejection of claim 1, and further discloses that the gantry type conveying device is suitable for industrial processing such as cutting steel (see “Abstract” ll. 1-2), but his industrial processing does not give details regarding a machine tool that performs processing of a work, wherein the conveyance object include the work, and wherein the machine tool is provided with a base, and a work support device that is arranged movably in a direction perpendicular to an extension direction of the beam in a plan view and supports the work
Gieser teaches it was known in the art to have a processing line (see figure 1A), comprising: the gantry type conveying device according to claim 1 and a machine tool (element 2) that performs processing of a work (see col.3, ll. 47-49), wherein the conveyance object include the work (see col.3, ll. 47-49, where the moving work piece is the work piece being machined), and wherein the machine tool is provided with a base (element 2 has a base). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fuchs to incorporate the teachings of Gieser to incorporate a processing line, comprising: the gantry type conveying device according to claim 1 and a machine tool that performs processing of a 
However, Fuchs modified appears to be silent that the machine tool has a work support device that is arranged movably in a direction perpendicular to an extension direction of the beam in a plan view and supports the work.
Schmidt teaches, it was known in the art to have a machine tool has a work support device (Figure 1, element 50 see also col. 4, ll. 8-10) that is arranged movably in a direction perpendicular to an extension direction of the beam in a plan view (Figure 1 element 50 can be arranged in the same orientation of the machining center introduced by Murakami, where element 50 is capable of moving toward and away from the beam in a plan view) and supports the work (Figure 4 element 50 also includes a work piece table (element 55) that can support the work, see also col. 4, ll. 3-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fuchs to incorporate the teachings of Schmidt to introduce a work support device that is arranged movably in a direction perpendicular to an extension direction of the beam in a plan view and supports the work. Doing so allows the work support device to move towards and away from the beam while also supporting the work, so that the work piece may be machined by the machining center and then delivered to the mount of the beam to be transferred away.
Regarding claim 7, Fuchs as further modified discloses all of the elements as stated above in the rejection of claims 1 and 6, but does not further disclose that the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view and a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.
Schmidt further teaches, it was known in the art to have a processing line according to claim 6, wherein the work support device includes a carriage (Figure 4 element 50) movable in the direction perpendicular to the extension direction of the beam in the plan view (Figure 1 element 50 can be arranged in the same orientation of the machining center introduced by Murakami, where element 50 is capable of moving toward and away from the beam in a plan view by the guided rails, elements 45 and 46), and a holder (Figure 4, element 55) that is installed to the carriage and holds the work (col. 4, ll. 5-7), and wherein the holder is installed to the carriage rotatably around an axis (Figure 5, elements 64 and 65 allow the table arrangement to rotate around an axis, see also col. 4, ll. 49-51) that is parallel to the beam (Figure 4 element 55 can be arranged in the same orientation of the machining center introduced by Murakami, which allow the holder to rotate on an axis parallel to the beam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fuchs to incorporate the teachings of Schmidt to introduce a work support device that includes a carriage movable in the direction perpendicular to the extension direction of the beam in .
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (GB 2325915) in view of Murakami (JP 2004243487) as applied to claims 3-4 above, and further in view of Schmidt (US Patent No. 7,645,103).
Regarding claim 9, Fuchs modified discloses all the limitations stated above in the rejection of claim 3, and further discloses that the gantry type conveying device is suitable for industrial processing such as cutting steel (see “Abstract” ll. 1-2), but his industrial processing does not give details regarding a shifting device that delivers the conveyance object between itself and the mount and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view. 
Schmidt teaches, it was known in the art to have a shifting device (Figure 1, element 50 see also col. 4, ll. 8-10) that delivers the conveyance object between itself and the mount (Figure 1 element 50 has the capability of moving to and from the mount by the guided rails, elements 45 and 46 see also col. 3, ll. 65-67), and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view (Figure 1 element 50 can be arranged in an orientation where .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fuchs to incorporate the teachings of Schmidt to incorporate a shifting device that delivers the conveyance object between itself and the mount and moves the conveyance object a direction perpendicular to an extension direction of the beam in a plan view. Doing so allows the shifting device to deliver or receive a work piece from itself and the mount and move the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view, so that the work piece may be machined by the machining center and then delivered to the mount. 
Regarding claim 10, Fuchs modified discloses all the limitations stated above in the rejection of claim 4, and further discloses that the gantry type conveying device is suitable for industrial processing such as cutting steel (see “Abstract” ll. 1-2), but his industrial processing does not give details regarding a shifting device that delivers the conveyance object between itself and the mount and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view. 
Schmidt teaches, it was known in the art to have a shifting device (Figure 1, element 50 see also col. 4, ll. 8-10) that delivers the conveyance object between itself and the mount (Figure 1 element 50 has the capability of moving to and from the mount by the guided rails, elements 45 and 46 see also col. 3, ll. 65-67), and moves the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view (Figure 1 element 50 can be arranged in an orientation where element 50 is capable of moving the conveyance object toward and away from the beam in a plan view).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fuchs to incorporate the teachings of Schmidt to incorporate a shifting device that delivers the conveyance object between itself and the mount and moves the conveyance object a direction perpendicular to an extension direction of the beam in a plan view. Doing so allows the shifting device to deliver or receive a work piece from itself and the mount and move the conveyance object in a direction perpendicular to an extension direction of the beam in a plan view, so that the work piece may be machined by the machining center and then delivered to the mount.
Regarding claim 12, Fuchs modified discloses all the limitations stated above in the rejection of claims 1, 3, and 9, but appears to be silent wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view and a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.
Schmidt teaches, it was known in the art to have a processing line according to claim 8, wherein the work support device includes a carriage (Figure 4 element 50) movable in the direction perpendicular to the extension direction of the beam in the plan view (Figure 1 element 50 can be arranged in an orientation where element 50 is capable of moving toward and away from the beam in a plan view by the guided rails, , and a holder (Figure 4, element 55) that is installed to the carriage and holds the work (col. 4, ll. 5-7), and wherein the holder is installed to the carriage rotatably around an axis (Figure 5, elements 64 and 65 allow the table arrangement to rotate around an axis, see also col. 4, ll. 49-51) that is parallel to the beam (Figure 4 element 55 can be arranged in an orientation which allow the holder to rotate on an axis parallel to the beam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fuchs to incorporate the teachings of Schmidt to introduce a work support device that includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view and a holder that is installed to the carriage and holds the work and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam. Doing so allows the carriage to move towards and away from the beam while also supporting the work via the holder, so that the work piece may be machined by the machining center and then delivered to the mount of the beam to be transferred away. The holder also has the capability to rotate the work piece around an axis giving the machining center an extra axis to machine the work piece on multiple sides.
Regarding claim 13, Fuchs modified discloses all the limitations stated above in the rejection of claims 1-2, 4, and 10, but appears to be silent wherein the work support device includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view and a holder that is installed to the carriage and holds the work, and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam.
Schmidt teaches, it was known in the art to have a processing line according to claim 8, wherein the work support device includes a carriage (Figure 4 element 50) movable in the direction perpendicular to the extension direction of the beam in the plan view (Figure 1 element 50 can be arranged in an orientation where element 50 is capable of moving toward and away from the beam in a plan view by the guided rails, elements 45 and 46), and a holder (Figure 4, element 55) that is installed to the carriage and holds the work (col. 4, ll. 5-7), and wherein the holder is installed to the carriage rotatably around an axis (Figure 5, elements 64 and 65 allow the table arrangement to rotate around an axis, see also col. 4, ll. 49-51) that is parallel to the beam (Figure 4 element 55 can be arranged in an orientation which allow the holder to rotate on an axis parallel to the beam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fuchs to incorporate the teachings of Schmidt to introduce a work support device that includes a carriage movable in the direction perpendicular to the extension direction of the beam in the plan view and a holder that is installed to the carriage and holds the work and wherein the holder is installed to the carriage rotatably around an axis that is parallel to the beam. Doing so allows the carriage to move towards and away from the beam while also supporting the work via the holder, so that the work piece may be machined by the machining center and then delivered to the mount of the beam to be transferred away. The holder also has the capability to rotate the work piece around an axis giving the machining center an extra axis to machine the work piece on multiple sides.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/05/2021


/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723